a ‘ ne tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c aug --- ‘ ’ ‘ e_p 2al ty uniform issue list legend taxpayer a ira x institution b company c amount a amount d date dear - this is in response to a letter dated supplemented by a in which you request a waiver of the 60-day rollover dated requirement contained in sec_408 of the internal_revenue_code the code’ letter the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age_ represents that on date she received a distribution from ira x totaling amount a taxpayer intended to make a partial_rollover of amount d she asserts that her failure to accomplish a rollover of amount d within the 60-day period prescribed by sec_408 of the code was due to her reliance on incorrect advice she received from an employee of institution b page of who erroneously told her that she had already missed the deadline for rolling over the distributed funds on date taxpayer a received a distribution from ira x of amount a within the 60-day period taxpayer a became aware that there were unexpected tax ramifications stemming from the distribution she was advised by a family_member that she could avoid them by rolling over a portion of the funds into another ira within days of the original distribution but that she should confirm that advice within the 60-day period taxpayer a called the information line operated by institution b and spoke to an employee who incorrectly advised her that she was required to roll over the distribution in the same tax_year a deadline that had already passed although at the time of that call taxpayer a still had time within the 60-day period to roll over the distributed funds into another ira she relied on the advice that she had received from institution b and did not become aware that it was incorrect until after the 60-day period had expired based on the facts and representations you request a ruling that the service waive the 60-day rollover requirement with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in section page of d a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount d was caused by her reliance on incorrect advice she received from institution b that the deadline for rolling over amount d had already expired when in fact she was still within the 60-day period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the rollover of amount d provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the deposit of amount d within days from the date of this letter_ruling into a rollover ira will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact _ page of id se t ep ra t3 at please address all correspondence to sincerely yours ye manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
